DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 12/22/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-11, files 12/22/2022, with respect to the rejection of claims 1-20 under 35 USC 102 have been considered and are persuasive. However, upon further of the current references, a new ground of rejection is made under 35 USC 102(a)(1) in view of Kimura, US 20180011893 A1 (hereinafter “Kimura”). 
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Both references are silent with regard to use of a hash function, the most-significant bits of hash values stored in the specific bucket, and the size of the hash map index for identifying its indexes and using such information to query and retrieve data stored in the corresponding bucket while at the same time, preventing retrieval of data that has not been identified by such bits. Instead, while Kimura includes dual pointers pointing to data/snapshot pages, where pages of data are associated with specific collections of hash values, it is silent with regard to using a combination of the hash function, the size of the hash map index and the most-significant bits of data stored in buckets to determine the buckets and use that information to query the data. As such, Kimura, Ni, and/or their combination fail to disclose or suggest all elements of claim 1 and do not render claim 1 obvious. Hence, this rejection is respectfully traversed and should be withdrawn. Same argument applies to claims 7, 14 and 20 (pages 9-11). 
	In response to applicant's argument a:  Applicant’s argument is not persuasive. As applicant argued, there is no claim limitation recited in the claim that require hash function in the combination of sets to determine the buckets and use that information to query the data. Claim limitation recites “identifying, using the generated hash map index, most significant bits of a corresponding bucket, and the size of the hash map index, a location of the first document stored in the document array “.  Note: Hash value and hash function are different.  Applicant is suggested to present argument with specific limitation and how that limitation is not taught by the cited reference as a whole. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, US 20180011893 A1 (hereinafter “Kimura”) and in view of Ni, US 20100057740 A1 (hereinafter “Ni”).
 
As to claims 1, 8 and 15,
Kimura teaches a computer-implemented method, comprising: 
generating a hash map index for data stored on disk using a document array (Kimura, abstract, hash table is built, maintain and used in distributed nodes. The hash table can include data pages associated by corresponding pointers according to a tree data structure. With para para 0199, the serializable hash index 1000, the node volatile data pages 35, can include dual pointers 250 that point to volatile data pages 35 and/or snapshot data pages 45 data that are associated with specific collections of hash values (e.g., hash buckets of hash values). See also para 0207), 
the hash map index including a plurality of hash values (Kimura, para 0199, hash index 1000), each hash value in the plurality of hash values identifying a document stored at a predetermined location in the document array (Kimura, para 0209, serializable hash index 1000, the node volatile data pages 35, can include dual pointers 250 that point to volatile data pages 35 and/or snapshot data pages 45 data that are associated with specific collections of hash values (e.g., hash buckets of hash values) with para 0213 for Use of the hash index described herein can ensure that a physical record's key is immutable once it is created. See also para 0205),
the hash map index including a plurality of buckets, each bucket in the plurality of buckets storing one or more hash values and being determined using most-significant bits of hash values stored by the bucket , a size of the hash map index being determined as a modulo of a size of the document array (Kimura, para 0204, To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is “1”, (i.e., most significant bit is “1”) then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value “1” is contained with paragraph 0198 for FIG. 10A depicts an example serializable hash index 1000. As shown the example hash index 1000 can be in the form of a tree-type data structure of dual pointer 250s in VRAM 30. In some implementations, the hash index 1000 can include a fixed size number of layers or levels. While reference is made to volatile pages 35 to illustrate various aspects of the serializable hash index 1000, it should be noted that the hash index can also be viewed from the perspective of snapshot data pages 45 in the NVRAM 40. See also paragraph 0084 for partition identifier to identify the partition);  
receiving a transaction for executing using a first document stored in the document array (Kimura, para 0204, To execute the transaction 1015, the serializable hash index can be searched according to the hash value with paragraph 0206 for The transaction can then search the volatile data page 35-4 for the corresponding tuple based on the key. In case there are more data records in the hash bin than a particular leaf data page can hold, the leaf data page can be associated a linked data page that is equal to or larger than the capacity of the leaf data page. In such implementations, the leaf data page can store a “next-data page pointer” that links it to another data page. As such, additional data records in the hash bin can then be stored in the linked data page and share the hash index and tag table of the original data page); 
identifying, using the generated hash map index, most significant bits of a corresponding bucket, and the size of the hash map index, a location of the first document stored in the document array (Kimura, para 0204, To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket (i.e., a location) in which hash value "1" is contained. Note: most significant bit is 1, since the hash value is 1 with paragraph 0206 for The transaction can then search the volatile data page 35-4 for the corresponding tuple based on the key. In case there are more data records in the hash bin than a particular leaf data page can hold, the leaf data page can be associated a linked data page that is equal to or larger than the capacity of the leaf data page. In such implementations, the leaf data page can store a “next-data page pointer” that links it to another data page. As such, additional data records in the hash bin can then be stored in the linked data page and share the hash index and tag table of the original data page. See also paragraph 0214 for As with the other data structures of the present disclosure, records stored in the hash index table described herein can be defragmented and compacted (e.g., skipping logically deleted records) during snapshot construction); 

Kimura teaches in the invention as claimed above, Kimura does not explicitly teach loading, into a memory location, at least a portion of a first hash value of the hash map index identified by the most-significant bits of the bucket storing the first hash value and corresponding to the first document without loading the remaining hashes of the hash map index not identified by the most-significant bits; and executing, based on the loaded portion of the first hash value, the received transaction.
However, Ni teaches loading, into a memory location (Ni, Fig. 3, memory location is divided into segments and identified using content of bit signature) at least a portion of a first hash value of the hash map index identified by the most-significant bits of the bucket storing the first hash value and corresponding to the first document without loading the remaining hashes of the hash map index not identified by the most-significant bits (Ni, para 0034 and 0036, with reference to FIG. 3, signature 320 is a read signature indicating sections of memory locations that have been read by the transaction. Memory resource 310 is logically divided into sections, each section comprising 10 memory locations. For example, section 311 comprises memory location 11-20 and section 312 comprises memory location 91-100. In one embodiment, a hash function maps section 311 (and the memory locations therein) to bit location 321 of signature 320. The content of bit location 322 is `1` indicates that at least one of the memory locations in section 312 has been read by the transaction. With para 0036 for that many hash functions can be adapted to map a read set to a read signature. In one embodiment, the input to a hash function is the first few bits of a memory address, the last few bits of a memory address, or a combination thereof. In one embodiment, a bloom filter in conjunction with a combination of hash functions can be used to map the information in a read set to a read signature);
executing, based on the loaded portion of the first hash value, the received transaction (Ni, Para 0037, The processing logic begins a validation process for a current transaction by selecting one of the published write signatures of committing transactions (processing block 402). The processing logic compares the read signature of the current transaction with the selected write signature (processing block 403).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kimura by adding the method of using the first few bits of a memory address as the input to a hash function or the last few bits of a memory address, or a combination thereof, can be used to map the information in a read set to a read signature in order to improve the performance of a system as taught by Ni. 


As to claims 2, 9 and 16,
Kimura teaches the document array includes a plurality of linked documents (Kimura, para 0206 and 0212-0213, for updating or expanding a record, the existing key point to another key, reffered to herein as “dummy key” inserted into the chain).  
As to claims 3, 10 and 16,
Kimura teaches the identifying includes locating at least a second document stored in the document array based on the identification of the first document (Kimura, para 0212-0213, Use of the hash index described herein can ensure that a physical record's key is immutable once it is created.  As such, the count of physical records can be set to only increases and the count of physical records in all but the last data pages of the chain is immutable).  

As to claims 4, 11 and 17,
Kimura teaches the loaded portion of the first hash value includes most-significant bits of the first hash value, wherein the most-significant bits of the first hash value correspond to the most-significant bits of a value in the first document (Kimura, para 0204, To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket (i.e., a location) in which hash value "1" is contained. Note: most significant bit is 1, since the hash value is 1).  

As to claims 5, 12 and 18,
Kimura teaches the transaction includes at least one of the following: a data insert transaction, a data update transaction, a data delete transaction, a data read transaction, a data write transaction, and any combination thereof (Kimura, para 0211, 0212, delete and update operations).  
As to claims 6, 13 and 19,
Kimura teaches allowing at least one of the following: a plurality of read transaction on the data stored in the document store, a single write transaction at a time on the data stored in the document store, and any combination thereof (Kimura,  para 0090-0091 for At commit time, after validating that no concurrent transaction writes overlap with its read-set, execution of the transaction can install all tuples in the write-set 211 in a batch. If validation fails, execution of the transaction can abort. If execution of the transaction is aborted, the DBMS 100 can reattempt the transaction at a later time).  
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kimura” and in view of “Ni” and further in view of Lomet, US 20090182783 A1 (hereinafter “Lomet”).

As to claims 7, 14 and 20,
Kimura teaches the claimed invention as claimed above, Kimura does not explicitly teach determining a threshold commit timestamp value for the received transaction; identifying one or more hash values in the hash map index corresponding to commit timestamp values being less than the threshold commit timestamp value; storing the identified one or more hash values in a checkpoint set; truncating a transaction log corresponding to the received transaction at a location corresponding to a location of the determined threshold commit timestamp in the transaction log, and erasing data previously stored in the checkpoint set; and executing commit of the received transaction with respect to the stored one or more hash values.  
However, Lomet teaches determining a threshold commit timestamp value for the received transaction (Lomet, para 0010 for the systems and methods of the claimed subject matter further reduce costs associated with maintaining a persistent timestamp table by limiting updates to the persistent timestamp table to only those transactions whose timestamping is incomplete at a time when the checkpoint process removes their commit log record from the active recovery log); 
identifying one or more hash values in the hash map index corresponding to commit timestamp values being less than the threshold commit timestamp value (Lomet, para 0040, Compared to current lazy timestamping technology, embodiments of the subject invention reduce costs associated with maintaining a persistent timestamp table by storing timestamp information in a transaction's commit record 115--updating the transaction's commit record 115 with timestamp information has a negligible impact on the performance of the writing of the transaction's commit record 115); 
storing the identified one or more hash values in a checkpoint set (Lomet, para 0043 and Fig. 2, checkpoint component 130 can include a batch component 210 that updates persistent timestamp table 135 during every checkpoint cycle. In another embodiment, batch component 210 can update persistent timestamp table 135 by adding a persistent timestamp table entry associated with a transaction that has a record that does not persistently contain timestamp information with para 049 for The VTS table is a hash table that facilitates the accessing of chains of entries that share the same hashed transaction ID); and 
truncating a transaction log corresponding to the received transaction at a location corresponding to a location of the determined threshold commit timestamp in the transaction log, and erasing data previously stored in the checkpoint set (Lomet, para 0012, the timestamp information is updated in a record of the persistent timestamp table to ensure that the timestamp information and reference count persists in the record of the persistent timestamp table before the timestamp information in the commit record of the transaction included in the recovery log is removed from the recovery log by the checkpoint component as it truncates the recovery log with para 0044 for updating a persistent timestamp table 135 as a batch during the checkpointing process reduces costs associated with maintaining persistent timestamp table 135. Cost can be further reduced by reducing the number of entries that need to be inserted into persistent timestamp table 135--persistent timestamp table 135 entries are added only when needed over an extended time, i.e., the period of time is sufficiently long that the checkpoint process will truncate the commit record of the transaction by its advance of the redo scan start point); and 
executing commit of the received transaction with respect to the stored one or more hash values (Lomet, para 0042, A checkpoint involves writing cached disk pages that have been updated back to their locations in stable storage (e.g., disk), or perhaps simply noting that they have already been so written. This removes the necessity of having to re-execute the updates that have been logged for these pages. A checkpoint action changes the redo recovery scan start point. This start point is indicated by a log sequence number (LSN), which is essentially a log address of the first log record that should be checked to see if redo is needed. Applying this technique carefully permits recovery to only need to read updates that have been logged at a later point, i.e., a point denoted by a larger LSN).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Kimura and Ni by adding the systems and methods for facilitating more efficient timestamping in a lazy timestamping transaction environment in order improve transaction processing as taught by Lomet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Wolf (US 20130263255 A1) discloses systems and methods enabling parallel processing of hash functions. A data string including a plurality of pieces arranged in an order is hashed using a hash function to determine a plurality of authentication checkpoint hashes associated with the pieces. To authenticate the data string, the pieces are grouped into sets, and the authentication checkpoint hash associated with the piece following all other pieces of that set in the order is associated with that set. The system simultaneously performs a separate hash process on each set. That is, the system hashes the pieces of that set using the hash function to determine a result hash, and compares that result hash with the authentication checkpoint hash associated with that set. The initial input to the hash function for the hash process for each set includes one of the pieces and either a default seed or an authentication checkpoint hash.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



4/5/2022

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164